Dismissed and Memorandum Opinion filed August 2, 2007







Dismissed
and Memorandum Opinion filed August 2, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00573-CR
____________
 
JAVIER OVIDIO PENA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
 Harris County, Texas
Trial Court Cause No. 995955
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to indecency with a child.  In accordance with the terms
of a plea bargain agreement with the State, the trial court deferred a finding
of guilt and placed appellant on community supervision for five years.  After
finding the allegations in the State=s motion to adjudicate true, the
trial court adjudicated appellant=s guilt and sentenced him on May 25,
2007, to confinement for five years in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $500.  Appellant filed a
pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
2, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).